Title: From James Madison to Tobias Lear, 16 August 1805
From: Madison, James
To: Lear, Tobias


          
            Sir,
            Department of State August 16th. 1805.
          
          Since your last letter dated 3d. November from Malta, I have received communications from Mr. Mountford of the 3 & 4 Jany. 1st. Feby. and 25 March. You will receive the present by a store ship about to sail from Kennebec with a cargo of plank, timber, spars &c, an invoice of which will be transmitted to you by the Agent who collected it, and which it is hoped will be received upon the annuity, of which more than a year has now become due. To render them the more acceptable, they are accompanied with the five brass Eighteen pounders, with carriages and apparatus complete. The remainder of the brass guns will be finished and forwarded without delay. Inclosed is a bill of the weight of the Guns which are correspondently marked, in order that if the practice be as is suggested to weigh but one as a criterion of the whole, such an one may be selected as may bear the nearest average proportion to the whole. This is the one numbered 4.
          The reluctance manifested by the Regency to receive the Timber by the William and Mary, is the more extraordinary as it was intended to replace that sent by the Sally, which went on shore at St. Lucar, and as nothing existed to produce a doubt respecting the necessity of sending it. The present cargo of wood was collected last year and is composed of such an assortment as your communications have indicated as the next most desirable at Algiers. I have also directed to be shipped a piece of muslin embroidered with gold and another with silver, according to the Dey’s request signified to Mr. Mountford; but in case the latter piece cannot be obtained two pieces of fine India Dimity are to be sent in its stead. To these are added two hundred dollars worth of sweetmeats preserved without a spiritous mixture and fifty pounds of Coffee, which as well as the muslin and Dimity may be presented to the Dey. This and the former cargo of timber and the fifteen brass cannon when delivered, it is calculated will leave the Regency in our debt. If therefore the select quality and kinds of timber, plank &c composing this cargo and the circumstances of its having been procured before it was known that it would not be very acceptable and its being accompanied with the cannon and other articles so much desired, should not fully satisfy the Regency in accepting it, it may be observed that as nothing will probably be due on the annuities, we are justly entitled to more time to procure and forward the articles contained in the disadvantageous list, formerly dictated to you, if it be absolutely necessary to do so; but much reliance is placed in your exertions to have it retracted and to obtain a favorable substitute.
          The articles you have on hand from the Consular present received from Mr. Cathcart and the Attagon by Commodore Barron, if it can be disposed of according to its value, may constitute part of the biennial present due this year, and the remainder be obtained in Italy or from the Jews as may be deemed most advisable in referrence to the comparative cost of the articles and the necessity there may arise from circumstances of policy to deal with the Jews. I shall cause a remittance, to cover the expence of these supplemental articles in the present, to be made to Sir Francis Baring & Co. of London, on whom you will consequently draw for it. I have the honor to be &c
          
            James Madison
          
        